Title: To Thomas Jefferson from Gouverneur Morris, 21 December 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 21. December 1792.

I have received your favors of the twelfth of July and fifteenth of October. The last reach’d me yesterday by Express from Bordeaux. I am astonish’d to find that so late as the middle of October you had received but one of my Letters. I had taken every Precaution against Miscarriages but there is no answering for the Negligence of those one is obliged to employ in the Ports. I shall transmit you herewith the Copies of No. 1. 2. and 3 altho the Time which has elapsed will have reduc’d them to the value of waste Paper, excepting the last. I have written to Monsieur Merlino but have receiv’d no answer, and really know not where to find him. I shall however keep a Lookout.
When I mention’d supplies to S. Domingo, I certainly meant that such supplies should be purchased by French Agents in the United States, and that the money should be advanc’d by us in Diminution of our Debt; upon such Terms as that the United States should not loose in the Mode of Payment but the contrary, besides the Advantage of expending such large Sums in the purchase of Objects the Growth Produce and Manufacture of our Country, and of its industrious Inhabitants. As to Specific Supplies, I had declared in pointed Terms that the American Government would by no means enter into Stipulations of any Kind with Relation thereto. I am happy to find that on this Occasion my Sentiments have so fully coincided with yours.

It gives me also great releif to be informed, that until further Orders, the Payments are suspended. You will have seen that on this Point I have been hard run, and I do assure you that if Fear or Interest would have induc’d me to swerve from the Line of Duty, there were not wanting sufficient motives. But it is not needful to relate such particulars, and you may rely that I shall not communicate your present Instruction respecting our Debt unless I shall be of opinion that it will become serviceable to the Honor or Interest of the United States.
I see with concern that the Indian War is like to continue. This war prevents the Investments of European money in the Purchase of our Waste Lands, and I have already expressed to you my Conviction that this Species of Investiture would be as salutary as the engrossing of our domestic Debt is pernicious. The distress’d State of Things here induces many to Turn their Attention towards us, and consequently occasions numerous Applications to me. I endeavour, as far as Propriety will admit, to Lead People to a Preference of American Lands but am sorry to observe that the Disposition to invest in our Funds is predominant; and that we shall thereby become tributary to those who obtain, below its Value, a Share of those Funds. I think it my Duty to mention this to you, to the End that if any Measures can be devised to enhance the value with you, and thereby lessen the Negotiations, or at least obtain thereon the competent Value, such Measures may be adopted.
Altho I step very much out of my Sphere for the Purpose, I feel myself bound also to mention, respecting this Indian War, some Ideas which have formerly suggested themselves to me, and which the Circumstances of the present Moment seem to favor in a peculiar Manner. I cannot but think that it would be well to build a Fleet on Lake Erie, having for that Purpose established a strong Post at presqu’isle, which is I beleive the only good Harbour on the South Side of that Lake, and to send also a Flotille from Oswego with Flour and Salt Provisions to be transported by way of Niagara. As to this last measure, if not obstructed by the british, it would considerably lessen the Expence, and if oppos’d would terminate that Situation of demihostility which has but too much existed with them. If a Body of fifteen hundred Men were sent with all the needful Stores by water, in good vessels, they might establish a strong Post near the Miami Towns, and carry on from thence a war of Devastation which would force the Savages to abandon the Country, and that is I beleive the only effectual Means of obtaining peace with them.
You will find enclos’d herewith my Letters No. 12 and 13. of the twenty seventh of September and twenty third of October. I have had  no good Opportunity since the latter of those dates. If, indeed, America had been at the Distance of only fifty leagues, I should have given you every two or three days the State of Men and Things, but plac’d as we are both morally and Phisically in respect to this Country, I should only have wearied you by the little uninteresting Histories of Persons and Projects whose existence will soon be consign’d to an endless oblivion. It has however appeared to me important to obtain as nearly as may be, a View of the greater Events which may probably arise; because the Conduct of the United States will I presume be squar’d rather to that State of Things which you may conceive likely to be establish’d, than to the fluctuating Chances of an Hour which passes away.
I shall resume then my Account of Things where I last left it, namely in the Projected Invasion of Flanders; and first it may be proper to cast an Eye on the Structure and Consistence of the french Armies. The leading Feature here is an Artillery which is, beyond all controversy, the best in Europe, and likely to continue so from two Causes. First, that the Frenchman is by Nature a better Artillerist than almost any other Man, it being in his Temper (and if I may say so) in his Blood and Marrow to act suddenly and without Deliberation. Hence he becomes very dexterous in those Things which are to be perform’d at a single Motion, and by a single glance, but rarely acquires a knowledge of any Business which requires constant close and undissipated Attention. Secondly, the Excellence of the French Artillery depends upon the great care and Culture of their Natural Disposition. The able Men who have formerly been at the Head of their military Affairs, had the merit of knowing the Character they had to do with, and therefore (quitting what appeared unattainable in the military Art) sought Perfection there where Frenchmen could find it. They dispaired of forming solid Columns of Infantry, moving with the exact Precision of german Discipline. It happens therefore, that the present french Army differs less from what the french army have been heretofore than would easily have been suppos’d. The same Enthusiasm of Interprize, the same Contempt of Danger, the same Impetuosity of Valor, and the same Impatience of Control, still mark the Nation which inhabits antient Gaul. They have as heretofore overrun Flanders, made Impression on Germany, and occupied Savoy. Dumouriez in his Flemish Expedition, combin’d the arts of a politician with the Bravery of an experienced Soldier. You know that the Inhabitants of the low Countries were indispos’d to the Domination of the House of Austria; particularly since the Attempts of Joseph the second to weaken the Influence of the Priesthood. During the latter part of his  reign, there had sprung up three Parties viz. the Bigots who wanted a kind of Theocracy, to be exercised by the Priesthood. The nobility and substantial Burghers who wish’d to establish a free and well organiz’d Constitution, and the french Party or those who were desirous of levelling the Nobles, and above all the Church, which possesses as you know the greatest part of the Flemish Territory. On the Return of Imperial authority, after the revolt under Vandernoot and Van Eupen, the second Party abovemention’d naturally enough fell in with the Government, as they had already experienc’d no little Tyranny from the Priests, and saw much Danger in the Prevalence of french Ideas. They stickled however for a Confirmation of antient Charter’d Rights, and the Disputes on that Chapter were still open. They hoped that the war (whose avowed Object on the Part of France was to drive out the House of Austria) would induce the Emperor to cede the Points in Controversy. The Cabinet of Vienna (on the other Hand) beleiving in a certain victory over the french Government, rather wish’d than feared Revolt; and when the Face of Affairs had materially changed, it was too late to retreat, since the Concession of weakness neither conciliates affection nor commands respect. The Agents of the different Parties, who had preserved a Connection more or less direct with Dumouriez, were urgent with him to go into Flanders, as soon as the prussian Army began to retreat, and he adroitly flatter’d each with the Hope of favoring its particular Views. This was done at the Expence of a little Lying, which does not cost him much. By these means, the crafty Priests were as compleatly dup’d as their Adversaries, and more so. After the Battle of Jemappe, when he had taken possession of Mons, he took care to proscribe the Adherents to the Emperor, which left but two parties to deal with; and altho the Ecclesiastics began to perceive their Danger it was now too late to retreat, and they were oblig’d to pretend an Attachment which they did not feel, and which serv’d his temporary Purpose as effectually as if it had been sincere. But he had too much Sense not to know that measures hostile to the real Interests of the Country could only be carried into Effect by those who have no common Interest with the Country. In a word by the Populace of the large Towns, which having some Chance to gain by turning all Things topsy turvy, and which being happily secure against the Possibility of loss because it has nothing to loose, is always the ready Instrument of Mischief to those who can bring themselves to use it for destructive Purposes. He therefore publish’d a Proclamation which may in few words be translated into an Order to be free, according to his Ideas of Freedom, on Pain of military Execution. As a Military Man, he had almost insur’d Success by advancing with three  Armies, the least of which was equal to all the Force which the Enemy could muster, and the Center (which he commanded) was double to what was spread over the different Parts of that level Country. At the affair of Jemappe he commanded 86000 Men, altho they were not all in Action, because 80000 cannot act together on only two Sides of 18000. By the bye this Affair, notwithstanding the Accounts publish’d, was decided by the immense Train of heavy Artillery which the french employ’d; and the proof is in the Retreat of the Austrians who carried off their Cannon—a Thing impossible had the Lines been taken, as was said, by Assault. But Truth is that the Assault was given after the Retreat was begun, and the Hungarian Grenadiers who brought up the rear were in Course cut to Pieces.
Dumouriez, as soon as he had got fairly in Possession of Brussels, began to develope his particular Plans. It was never his Intention to continue (if he could avoid it) in the Capacity of a servile agent to the Executive Council, but they also were aware of his views, hence the Course of his Successes naturally tended to a Breach between them. There were additional Reasons on each side both of Safety and Advantage, too tedious to enumerate because, it is sufficient to state those Sentiments which may govern Events, without developing all the Sources from which they Originate. The Council gave Orders for opening the Scheld, with Design to captivate by that measure the attention of the People of Brabant and lessening his Influence, encrease their own. He struggled against that Measure, but in Vain. Having however made the Step, he form’d the Plan of attacking the Dutch, who were by no means prepared to receive him; and the Party in that Country which calls itself patriotic, and which others would be very apt to Term Aristocratic, immediately open’d an Intelligence with him. The Governing Powers here, in the midst of all these Plans (and intoxicated by Success perhaps) declared themselves the Allies of all those who would revolt against establish’d Authority, and the Enemies of all those who would not revolt. They determin’d that every body should be free French Fashion, and should pay the Expence which might attend the making of them free. This last address to the Purse was not perhaps well calculated for the Taste either of the Hollanders or Flemings, but the latter must for the present submit to whatever Impositions may be laid on them, being in the Power of this Country. Shortly after the Plan was laid for invading Holland, of which the above mention’d Decree was a partial Execution, two Circumstances arose which changed the measures of the Council. The French Army began to lessen very much; but this is a Subject which I must treat seperately, and therefore barely mention it in this Place.  The other Circumstance was that the ministers and Agents they had employ’d in London, assured them that altho the Declaration respecting the Scheld had occasion’d much Alarm, and irritated at the same Time the british Cabinet, yet they might avoid Hostilities if they did not actually invade the Dutch Territory. They, in Consequence, gave Orders to Dumouriez to abandon his Design upon the Netherlands, and turn his Arms to another quarter. This he refus’d to obey, but being reiterated, and Things here being a little different from what he hoped, he has within these few Days submitted; but I shall come to this Part of the History presently, and here I will conclude as to Holland, by adding that the Agents of the patriotic Party press the Government hard to attack their native Country immediately, but are told that the Time is not favorable, that they will certainly march that Way by and bye, but that at present they have not sufficient Force nor Supplies. You will observe that Mr. Le Brun declares to the Assembly that they are guiltless of any Design against Holland, and that England cannot justly complain on that Score. I presume, however, that the british ministry are exactly inform’d of the Contrary; but be that as it may, you may rely on what I relate to you. In respect to the Flemish, before I leave them, I must tell you that their Antient Hatred to the French is all revived, and is, (if possible) more violent than ever. Several Reasons for this appear from what I have already said, but there is one Cause affecting equally all the neighbours of France, and which it may be well in this place to mention. It would seem, at first sight, somewhat strange that the People in the world the most amiable at Home should be the most disagreable abroad, but that is strictly true. The morals, or rather the want of morals, in this Country places every one at his Ease. He may be virtuous if he pleases, but there is no necessity either to be or to appear so, consequently both good Men and bad Men can enjoy the Society of Paris; but when the French go abroad they desire to introduce among other People the same free and easy Principles, which does by no means suit the Taste of those who consider a chaste and orderly Deportment as essential to the Peace and Happiness of civil Society. The open Contempt of Religion also, cannot but be offensive to all sober minded Men. Add to this, a Stile of Conversation which runs on the insulting Comparison between their own Usages and those of the People with whom they live. In this they naturally (and I beleive justly) give a Preference to their own, but this Preference becomes irksome to others; especially if in the Expression of it there should be mingled some little Contempt, which is not uncommon. The french Emigrants had wearied out all those Countries which for two years past they have infested, and had accumulated on their  own Heads the Antipathies which had been previously extended to all their Countrymen. Nay, from this Hatred to them, sprung up a Kind of Lefthanded Love for the Jacobines, it being natural to like those who war on the persons whom we dislike. But no sooner do the French Armies enter into a Country than the Scene changes. The Emigrants do not indeed find Favor, but the original Sentiments of the People return in Regard to the French Nation. These Sentiments are universally unfavorable, as I observed (with Sorrow and Surprize) in a Journey I made two years ago thro Flanders, and a Part of Germany viz. that which is the Seat of the War.
The Irruption into Germany, under Custine, was attended with the same rapid Success as that of Dumouriez into the low Countries. Mayence was surrender’d, rather to the Assignats than to the Arms of France, it is beleived. Francfort naturally fell as being a neutral City. Contributions were raised in both, and you will see, with Astonishment, that the Deputies sent from Francfort to solicit the Remittment of her Contribution, were made Prisoners here when their City was retaken by the prussian and hessian Forces. This Recapture was attended with strong Circumstances to shew that Hatred of the French which I have above mentioned. Custine’s advance into Germany was certainly hazarded beyond the rules of Prudence, and it will be well if he escapes with no further loss than what he has already suffered. His present Situation is certainly critical, since the Council have thought proper to order on Dumouriez to his Releif. And here, by the way, it may be well to remind you, that the Distance from Valenciennes to Liege is about one Half the Distance from Liege to Mayence, and that the former is a level open Country the latter a Country of Defiles, at least for a considerable part of the Distance. Add to this the Season, which is already severe in that quarter, and must in all human Probability become more so every day, and you will easily see why Dumouriez in agreeing (at last) to obey his Orders, has declared that he will by no means be responsible for the Success. You will recollect, also, the Diminution of the french Armies, which it is proper now to State more particularly.
The Alarm Spread through France after the Affair of the tenth of August; the Call to defend their Country, a Call which must ever be efficacious so long as Men are endued with the Feelings of Men; the boiling Spirit of the Nation and the Strenuous Exertions of those against whom the Duke of Brunswick had denounced an inexpiable War, had called into the Feild 600,000 Men. Presently France renew’d the appearance of a Nation of Warriors overflowing on every Side, and bearing down with an irresistable Impetuosity every Obstacle.  Her Enemies who had never brought against her, in the whole, above 150,000 and who were much reduced by Sickness and Fatigue, found themselves obliged to retire, and had no Resource but to impede a Progress which they could not prevent. This Government, on the other Hand, sensible that the next Campaign would press them hard, and feeling (in Spite of delusive Appearances) that a paper System of Finance must at length sink under the enormous Weight of their Expences, thought it wise to push to the utmost their Successes, and were little solicitous about a Loss of Men which they could supply more easily than their Enemies. But there is to the phisical powers of Man a narrower bound than to his moral Conceptions. Excessive Fatigue, Want of Necessaries and bad accomodations have carried many to the Grave. Not a few have fallen in action. At the present moment there are, in the different military Hospitals, 75000 sick Beds, and at Liege the hospital Stores are so greatly deficient, that the Inhabitants have been compelled to furnish all their Spare Beds and Mattrasses, notwithstanding which many of the Sick Soldiers lie on the Straw. The Extent of Country which they occupy, and the projected changes in Government contrary to the wish of the Majority of the People, render it necessary to keep up Garrisons, beyond those which are placed on the Communications. A great Proportion of the Volunteers, who had turn’d out at first to defend their Country, who had afterwards been prompted by a national Spirit and Temper to march into the neighbouring States, and who from the same Spirit and Temper pursued as long as their Limbs would support them; Sinking at last under fatigue have stop’d, and from that moment it is in their Nature to return: such of them at least as are able, of Consequence the Troop in Condition to Act are, comparatively speaking, but a Handful, tho still numerous. You will see by the Gazettes that the Armies of France have frequently been straitened for Subsistance, and surely this is not to be wondered at. Lorrain is so compleatly eaten up that (as I am credibly inform’d) above 100,000 of its Inhabitants had left it before the present month, from the Want of Food. A contagious Dyssentry has swept off numbers in that Quarter. You know the Country from aix la Chapelle to Coblence, and that having been the Theatre of War (almost) since the Begining of August it will be impossible to find any Thing in it, and that, Confin’d by the Ardennes on one Side and the Rhine on the other, Nothing can be brought to it but by a Land Transportation of at least fifty Leagues. I fear that even had Dumouriez quartered his Troops as he intended in and about Liege, it would have been extremely difficult to have collected Magazines, especially for his Cavalry. What must it be when  he gets to the neighbourhood of Bonne. Beurnonville is you will see pushing with an Army of 30000 Men towards Coblentz by the way of Treves. A rugged Country of Fastnesses, defended by the Winter and 15000 Austrian Troops, is opposed to him. Consequently his Progress is slow and by and bye his Convoys will be expos’d to Parties from the Garrison of Luxembourg. Thus you see, Sir, that France is warring at present against Nature herself as it were, and sanguine Men hope for Success. If it be obtained, the Enemy will open next Campaign under manifest Disadvantages. But we must not yet enter into that Consideration.
You will have seen that the Jacobine Club is as much at War with the present Government as it was with the preceeding. Victory or Death is the word with both Parties. Hitherto the majority of the Convention has had rather the advantage, altho they frequently decree what they do not wish. The Ministers, possessing vastly more Patronage than any Monarch since Louis the fourteenth, secur’d by that Means the Influence of the Majority, their Friends; and the Jacobines, tho backed by the parisian Populace, have been several Times within an inch of Ruin. Luckily for them, their Adversaries are many of them timid, while the Jacobine Leaders are daring and determined. It is now some Time ago since the Jacobines dispatched Bon Carére to make overtures to Dumouriez, whose quarrel with the Council was then just breaking out. It was then understood, that if Dumouriez threw up his Commission in Disgust, his Army would presently retreat back to Valenciennes; And this it was supposed, would justify a Coup de Main in this City, and extend the Influence of it thro all France. Ever since this Embassy of Bon Carére, Things have been ripening fast on both sides. At present there is a Schism in the Ministry, and Pache, the Minister of War, throws his weight into the Scale of Opposition. Dumouriez has (I am told) acceeded, notwithstanding the Adulations and Concessions of the other Party, and the Coalition now nearly ballance their Opponents. A late Circumstance brought forward a Shew of Forces, and tho it is rather Anticipating on a different Subject I must State it here. The Brissotines, finding themselves hard push’d towards the Killing of the King and apprehensive (not without reason) that this might be a signal for their own destruction, determin’d on a measure not a little hazardous, but decisive. This was the Expulsion of the Bourbons, a Blow principally levelled at the Duke of Orleans. The Motion was carried, but the Convention have been obliged to suspend the decree, and that is I think equivalent to a Repeal. The Suspension was pronounced under the Influence of the Tribunes, evidently. Many members have talked  of leaving Paris, but the same Fear which controls them while in this City, will prevent them from quitting it. At least such is my Opinion.
I come now to the Trial of the King, and the Circumstances connected therewith. To a Person less intimately acquainted than you are with the History of human Affairs, it would seem strange that the mildest monarch who ever fill’d the French Throne, One who is precipitated from it precisely because he would not adopt the harsh measures of his Predecessors, a Man whom none can charge with a Criminal or Cruel Act, should be prosecuted as one of the most nefarious Tyrants that ever disgraced the Annals of human nature. That he, Louis the sixteenth, should be prosecuted even to the Death. Yet such is the Fact. I think it highly probable that he may suffer, and that for the following Causes. The Majority of the Assembly found it necessary to raise, against this unhappy Prince, the National Odium, in order to justify the dethroning him (which after what he had suffered appeared to be necessary even to their Safety) and to induce the ready adoption of a Republican Form of Government. Being in Possession of his Papers, and those of his Servants, it was easy (if they would permit themselves to extract, to comment, to suppress, and to mutilate) it was very easy to create such Opinions as they might think proper. The Rage which has been excited was terrible, and altho it begins to subside, the Convention are still in great Streights, fearing to acquit, fearing to condemn, and yet urged to destroy their Captive Monarch. The violent Party are clamorous against him for Reasons which I will presently state. The monarchic and Aristocratic Parties wish his Death, in the Beleif that such Catastrophe would shock the national Feelings, awaken their hereditary Attachments, and turn into the Channels of Loyalty the impetuous Tide of Opinion. Thus he has become the common Object of Hatred to all Parties, because he has never been the decided Patron of any one. If he is saved it will be by the Justice of his Cause, which will have some little Effect, and by the Pity which is universally felt (tho none dare express it openly) for the very harsh Treatment which he has endur’d. I come now to the motives of the violent Party. You will see that Louvet (whose Pamphlet with many others I send you) has charged on this Party the Design to restore Royalty in the Person of the Duke of Orleans. This mans Character and Conduct give but too much room to suspect him of criminal Intentions. In general I doubt the public Virtue of a Profligate, and cannot help suspecting appearances put on by such Persons. I have, besides, many particular Circumstances which lead me to believe that he has, from the begining, play’d a deep and doubtful Game; but I beleive also that on the present occasion, as  on some preceeding, he is the Dupe. Shortly after the tenth of August, I had Information, on which you may rely, that the Plan of Danton was to obtain the Resignation of the King, and get him appointed Chief of a Council of Regency (composed of his Creatures) during the minority of the Dauphin. This Idea has never, I beleive, been wholly abandon’d. The Cordeliers (or Privy Council which directs the Jacobine Movements) know well the Danger of interverting the Order of Succession. They know how to appreciate the fluctuating Opinions of their Countrymen, and tho they are very willing to employ the Duke of Orleans in their Work, I am much mistaken if they will consent to elevate him to the Throne. So that, for his Share of the Guilt, he may probably be rewarded with the Shame of it; and the mortifying Reflection that, after all the Conflicts of his political warfare, he has gained no Victory but over his own Conscience.
It is worthy of Remark that altho the Convention has been now near four months in Session, no plan of a Constitution is yet produc’d. Nevertheless the Special Authority committed to them by the People, and the only Authority perhaps which cannot be contested, was to prepare such Plan.
I shall now Sir, make a few Reflections on the State of foreign Powers. The Adoption of Savoy as an Additional Department, forms one Ground on which the Adversaries of this Country contend that their Protestations against Conquest were only delusive. But the Declaration that they would erect the Standard of Liberty every where &c &c. forms the great Cause with some, and Pretext with others, for endeavouring to crush the Republic. On the Conduct likely to be pursued by Great Britain, altho that of Holland stands in close connection, I shall not permit myself to hazard much Conjecture; because Mr. Pinckney will I am persuaded keep you fully inform’d, and because the Accounts which Mr. Short has given you will also throw light on the same Subject. I have already troubled you with some Ideas respecting the interior State of Great Britain, and I add here my opinion that sooner or later they must go into the War. Mr. Hammond’s Manoeuvers will give you some good Clue, I think, and perhaps hostile Decisions at St. James’s may produce pacific Dispositions among the Indian Tribes. I am sure I need not add that it would be well to make the Indians, as the Price of Peace, declare who set them on. Perhaps, in Resentment of that Conduct which may be pursued, they may take it in their Heads to make Mr. Simcoe a visit. The Elector of Hanover, as Member of the German Empire, must come into the Field; and from Inclination and Interest he will do so, I think, fully. The Contingent of Saxony will be sent  forward with Speed, and notwithstanding the debauch’d Temper of the Elector of Bavaria, as his Dominions in the palatinate are expos’d as well as his Duchy of Juliers, he must exert himself. A Strong Squadron of British Men of war would rouse all Italy. And without them, the french Arms may make considerable progress in that fertile feeble Country. As to Spain, I think the Court is too Corrupt and too profligate to make any considerable Efforts. Bankrupt almost in full Peace, with the Mines of Mexico and Peru at their Disposal, what would a War produce? The Chances are that France will make an Inroad, rather than suffer one in that Quarter. Russia menaces, but the State of Finances and the great Distance must make her Efforts fall Short of her Wishes. Every Art is used on each side to influence the Turk, and I own to you that I rather apprehend that England and the imperial Courts combin’d will prove successful, especially as Monsieur de Choiseul Gouffier is now openly active there on the part of the Emigrant Princes. Should his Highness interfere, he will draw after him all the barbary Powers; and the Want of the Grain usually drawn from them, will not be the least Evil that will thereby fall upon the Provinces bordering on the Mediterranean Sea. Austria and Prussia are making their utmost Efforts, and the Prince of Hesse who, (strange as it may seem) is adored by his Subjects will second those Efforts to the utmost of his Ability. Such my dear Sir is the foreign Storm lowring over this Country, in which you will see that my Predictions, respecting Corn, have been hitherto exactly verified. How they are to obtain Supplies from abroad, in the Face of the Maritime Powers, I own myself at a loss to conjecture. It is nevertheless in this awful Moment, and immediately after expediting the orders to recruit their Army to 600000 Effectives, in order to sustain the Land War, that they affect to wish Britain would declare against them, and actually menace (as you see) the Government with an appeal to the Nation. There are cases in which events must decide on the quality of Actions, which are bold or rash according to the Success. The Circumstance of a War with Britain becomes important to us in more Cases than one. The question respecting the Guarantee of American Possessions may perhaps be agitated, especially if France should attempt to defend her Islands. There will doubtless be many in the United States who will contend that the Treaty made with the King is at least suspended (if not abrogated) by the abrogation of his Office and Authority. Without entering into the numerous Arguments on this Subject, some of them forcible, and all of them plausible, I will only pray your Indulgence while I express my wish that all our Treaties (however onerous) may be strictly fulfilled according to their true Intent and meaning. The  honest Nation is that which like the honest Man “hath to its plighted Faith and vow forever firmly stood, and tho it promise to its Loss yet makes that Promise good.” I feel nevertheless the full Force of your Observation, that until the Nation shall have adopted some regular Form of Government, we may not know in what matter or to what Persons our Obligations are to be acquitted.
Before I close this too long Letter, excuse me for mentioning that a Statue of General Washington ordered by the State of Virginia is finished, and requesting to know to what Place it is to be forwarded and when. With sincere Esteem and Respect I am my dear Sir, your obedient Servant

Gouv Morris

